USCA4 Appeal: 22-1307      Doc: 16         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1307


        JACK SUPINGER,

                            Petitioner - Appellant,

                     v.

        COMMISSIONER OF INTERNAL REVENUE,

                            Respondent - Appellee.



        Appeal from the United States Tax Court. (Tax Ct. No. 10957-20)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Jack Supinger, Appellant Pro Se. Bethany B. Hauser, Joan Iris Oppenheimer, UNITED
        STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1307      Doc: 16        Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

              Jack Supinger appeals from the tax court’s order finding a deficiency in his 2017

        income taxes and assessing an underpayment penalty and a penalty for presenting and

        persisting in the frivolous argument that his wages were not subject to income tax. We

        have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the tax court. Supinger v. Comm’r of Internal Rev., Tax Ct. No. 10957-

        20 (U.S. Tax Ct. Dec. 14, 2021). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2